                  Case:20-01947-jwb      Doc #:426 Filed: 12/22/2020         Page 1 of 12




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:
                                                                 Chapter 11
    BARFLY VENTURES, LLC, et           al,1                      Case No. 20-01947-jwb
                                                                 Hon. James W. Boyd
                            Debtors.
                                                                 Jointly Administered
    ______________________________________/

                    OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                  OBJECTION TO CLAIM NO. 108 FILED BY MARK SELLERS III

             The Official Committee of Unsecured Creditors of Barfly Ventures, LLC, et al. (the

“Committee”) hereby submits its objection (the “Objection”) to Claim No. 108 (the “Claim”) filed

in the bankruptcy case of Barfly Ventures, LLC (“Ventures”) by Mark Sellers III (“Sellers”). In

support of the Objection, the Committee respectfully states as follows:

                                         Jurisdiction and Venue

             1.     The Court has jurisdiction over this matter under sections 1334 and 157(a) of title

28 of the United States Code. This is a core proceeding under section 157(b)(2)(A) of title 28 of




1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).




5042657.v2
                Case:20-01947-jwb      Doc #:426 Filed: 12/22/2020         Page 2 of 12




the United States Code. Venue is proper in this district under sections 1408 and 1409 of title 28

of the United States Code.

           2.     The statutory basis for the relief requested in this Objection is section 502 of the

Bankruptcy Code2 and Rules 3007 and 9014 of the Federal Rules of Bankruptcy Procedure.

                                             Background

           3.     On June 3, 2020 (the “Petition Date”) the above-captioned debtors (collectively,

the “Debtors”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The

petitions were signed by Sellers.

           4.     That same day, the Debtors filed the Declaration of Mark A. Sellers, III in Support

of First Day Motions [Doc. No. 4] (the “Declaration”). Therein, Sellers stated that the Declaration

was based on his “personal knowledge of and familiarity with the Debtors’ operations and

finances.” See Declaration, ¶ 2.

           5.     On July 10, 2020, Ventures filed its bankruptcy schedules [Doc. No. 130] (the

“Ventures’ Schedules”). There is no reference in the Ventures’ Schedules to any debt owed to

Sellers.

           6.     On July 17, 2020, the Debtors held their meeting of creditors pursuant to section

341(a). Sellers served as the Debtors’ authorized representative at that meeting.

           7.     On July 23, 2020, the Debtors filed the Motion for Entry of Order Setting Bar Dates

for Proofs of Claim [Doc No. 185] (the “Bar Date Motion”) seeking, among other things, to

establish a bar date for non-governmental creditors to file claims against the Debtors’ estates.




2
 The Bankruptcy Code is set forth in 11 U.S.C. §§ 101 et seq. Specific sections of the Bankruptcy Code
are identified herein as “section __.” Similarly, specific rules from the Federal Rules of Bankruptcy
Procedure are identified herein as “Bankruptcy Rule __.”



                                                   2
5042657.v2
               Case:20-01947-jwb       Doc #:426 Filed: 12/22/2020          Page 3 of 12




         8.      On August 13, 2020, the Court granted the Bar Date Motion by entering the Order

Setting Bar Dates for Proofs of Claims [Doc. No. 248] (the “Bar Date Order”). The Bar Date

Order established September 12, 2020 as the claims bar date (the “Claims Bar Date”) and provides,

in pertinent part:

         Any entity who is required, but fails, to file a proof of claim in accordance with this
         Order on or before the applicable bar date shall be forever barred, estopped, and
         enjoined from asserting such claim against the Debtors and the Debtors and their
         property shall be forever discharged from any and all indebtedness or liability with
         respect to or arising from such claim. Moreover, such creditor shall be prohibited
         from voting to accept or reject any plan filed in these chapter 11 cases, participating
         in any distribution in these chapter 11 cases on account of such claim, or receiving
         further notices regarding such claim.

Bar Date Order, ¶ 4. According to a certificate of service filed by the Debtors on August 14, 2020

[Doc. No. 252], Sellers and his counsel received notice of the Bar Date Order.

         9.      On August 11, 2020, Sellers filed his own chapter 11 case in this Court. That case

is pending under case number 20-02619-jwb (the “Sellers Case”). On August 31, 2020, Sellers

filed schedules (the “Sellers Schedules”) in the Sellers Case [Sellers’ Case, Doc. No. 34]. The

Sellers Schedules make no reference to the Claim (e.g., any debt owed by Ventures to Sellers).

         10.     On November 17, 2020, Sellers filed the Claim in the Ventures case in the amount

of $1,244,310.41 for “Compensation due under Employment Agreement.” The Claim provides

that $6,820.00 should be treated as a priority claim under section 507(a)(2). An amended proof of

claim was filed on November 25, 2020.

         11.     Sellers has not sought leave from the Court to seek approval of the late filing. No

other excuse has been provided for its tardiness.

         12.     On November 12, 2020, after extensive negotiations, the Debtors and the

Committee filed a joint motion seeking to substantively consolidate and convert the Debtors’




                                                    3
5042657.v2
               Case:20-01947-jwb       Doc #:426 Filed: 12/22/2020          Page 4 of 12




bankruptcy cases to chapter 7 [Doc. No. 388] (the “Conversion Motion”). A hearing on the

Conversion Motion was held on December 10, 2020.

                                              Objection

         13.     Section 502(b) provides that:

                 [if an] objection to a claim is made, the court, after notice and a hearing,
                 shall determine the amount of such claim in lawful currency of the United
                 States as of the date of the filing of the petition, and shall allow such claim
                 in such amount, except to the extent that—

                                                       ***
                 (1) such claim is unenforceable against the debtor and property of the
                     debtor, under any agreement or applicable law….

11 U.S.C. § 502(b).

         14.     Bar dates are strictly enforced by bankruptcy courts. See e.g., In re Eagle–Picher

Industries, Inc., 158 B.R. 713, 716 (Bankr. S.D. Ohio 1993) (“Clearly, bar dates must be enforced

except in unusual circumstances.”); Midland Cogeneration Venture Ltd. v. Enron Corp. (In re

Enron Corp.), 419 F.3d 115, 123 (2d Cir. 2005) (“the legal system would groan under the weight

of a regimen of uncertainty in which time limitations were not rigorously enforced – where every

missed deadline was the occasion for the embarkation on extensive trial and appellate litigation to

determine the equities of enforcing the bar.”); In re Keene Corp., 188 B.R. 903, 907 (Bankr.

S.D.N.Y. 1995) (“The bar date is akin to a statute of limitations, and must be strictly observed.”);

First Fidelity Bank, N.A. v. Hooker Invs. Inc. (In re Hooker Invs., Inc.), 937 F.2d 833, 840 (2d Cir.

1991) (“[A] bar order does not function merely as a procedural gauntlet, but as an integral part of

the reorganization process.”).

         15.     In this case, Sellers filed the Claim months after the Claims Bar Date. Sufficient

notice of the Claims Bar Date was provided. Sellers did not provide any excuse for the late filing.

He did not seek leave of Court to file a late filed claim.



                                                   4
5042657.v2
               Case:20-01947-jwb      Doc #:426 Filed: 12/22/2020         Page 5 of 12




         16.     Moreover, Sellers is not a typical party in interest. By his own admission, he

founded the Debtors and has personal knowledge and information about the Debtors’ finances.

Sellers meaningfully participated in Ventures’ case, and served as the Debtors’ authorized

representative. Sellers had several months to file a claim before the Claims Bar Date. He failed to

do so until two months later.

         17.     The Debtors’ cases will likely be converted to cases under chapter 7 in the near

future. The Committee has undertaken comprehensive negotiations with the Debtors, their

prepetition lenders and key unsecured creditors in the hope of procuring a distribution for

unsecured creditors. Allowing the Claim could materially depress any recovery to such unsecured

creditors.

                                       Reservation of Rights

         18.     The Claim should be disallowed because it was not timely filed. However, should

the Court deny this Objection, the Committee reserves, on behalf of itself and any chapter 7 trustee

to be appointed in these cases, the right to object to the Claim on alternative grounds. This

reservation is particularly relevant given that a chapter 7 trustee will likely undertake a more

comprehensive review of the relationship and transactions between Sellers and the Debtors in the

coming months.

                                               Notice

         19.     Notice of this Objection has been given to (a) Sellers; (b) the Office of the United

States Trustee; and (c) all other parties that requested notice pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested, the Committee submits that no further notice is

necessary or required.




                                                  5
5042657.v2
             Case:20-01947-jwb     Doc #:426 Filed: 12/22/2020        Page 6 of 12




          WHEREFORE, the Committee respectfully requests that the Court: (i) disallow the

Claim, and (ii) grant the Committee such other and further relief as the Court may deem just and

proper.

                                            Respectfully submitted by,

                                            JAFFE RAIT HEUER & WEISS, P.C.

                                            By:    /s/ Paul R. Hage
                                            Paul R. Hage (P70460)
                                            27777 Franklin Road, Suite 2500
                                            Southfield, MI 48034
                                            Phone: (248) 351-3000
                                            phage@jaffelaw.com

                                            -and-

                                            SUGAR FELSENTHAL GRAIS &
                                            HELSINGER, LLP

                                            Michael A. Brandess
                                            30 N. LaSalle Street, Suite 3000
                                            Chicago, IL 60602
                                            Phone: (312) 704-9400
                                            mbrandess@sfgh.com

                                            Counsel to the Official Committee of Unsecured
                                            Creditors of Barfly Ventures, LLC et al.

Dated: December 22, 2020.




                                               6
5042657.v2
             Case:20-01947-jwb   Doc #:426 Filed: 12/22/2020   Page 7 of 12




                                       Exhibit 1
                                       (Notice)




                                          7
5042657.v2
                 Case:20-01947-jwb        Doc #:426 Filed: 12/22/2020        Page 8 of 12




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:
                                                                  Chapter 11
    BARFLY VENTURES, LLC, et            al,3                      Case No. 20-01947-jwb
                                                                  Hon. James W. Boyd
                             Debtors.
                                                                  Jointly Administered
    ______________________________________/

              NOTICE OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                OBJECTION TO CLAIM NO. 108 FILED BY MARK SELLERS III

     The Official Committee of Unsecured Creditors of Barfly Ventures, LLC et al. (the
“Committee”) has filed an objection to your claim in this bankruptcy case.

       Your claim may be reduced, modified, or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one.

       If you do not want the Court to eliminate or change your claim, then on or before January
21, 2021, you or your lawyer must:

             1. File with the Court, at the address below, a written response to the objection. Unless a
                written response is filed and served by the date stated above, the Court may decide that
                you do not oppose the objection to your claim.

                       United States Bankruptcy Court for the Western District of Michigan
                                          1 Division Ave N, Room 200
                                            Grand Rapids, MI 49503



3 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).



                                                      8
5042657.v2
             Case:20-01947-jwb       Doc #:426 Filed: 12/22/2020          Page 9 of 12




        If you mail your response to the Court for filing, you must mail it early enough so that the
Court will receive it on or before the date stated above. All attorneys are required to file pleadings
electronically.

         2. A copy of your response must also be mailed to counsel for the Committee:

                                  Jaffe Raitt Heuer & Weiss, P.C.
                                         Attn: Paul R. Hage
                                    27777 Franklin, Suite 2500
                                        Southfield, MI 48034
                                        phage@jaffelaw.com

       If you or your attorney does not take these steps, the Court may decide that you do not
oppose the objection to your claim, in which event the objection may be sustained without a
hearing.

                                               Respectfully submitted by,

                                               JAFFE RAIT HEUER & WEISS, P.C.

                                               By:    /s/ Paul R. Hage
                                               Paul R. Hage (P70460)
                                               27777 Franklin Road, Suite 2500
                                               Southfield, MI 48034
                                               Phone: (248) 351-3000
                                               phage@jaffelaw.com

                                               -and-

                                               SUGAR FELSENTHAL GRAIS &
                                               HELSINGER, LLP

                                               Michael A. Brandess
                                               30 N. LaSalle Street, Suite 3000
                                               Chicago, IL 60602
                                               Phone: (312) 704-9400
                                               mbrandess@sfgh.com

                                               Counsel to the Official Committee of Unsecured
                                               Creditors of Barfly Ventures, LLC et al.

Dated: December 22, 2020.




                                                  9
5042657.v2
             Case:20-01947-jwb   Doc #:426 Filed: 12/22/2020   Page 10 of 12




                                        Exhibit 2
                                    (Proposed Order)




                                          10
5042657.v2
                Case:20-01947-jwb       Doc #:426 Filed: 12/22/2020     Page 11 of 12




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:
                                                              Chapter 11
    BARFLY VENTURES, LLC, et           al,4                   Case No. 20-01947-jwb
                                                              Hon. James W. Boyd
                            Debtors.
                                                              Jointly Administered
    ______________________________________/

       ORDER GRANTING OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
           OBJECTION TO CLAIM NO. 108 FILED BY MARK SELLERS III

             Upon the Official Committee of Unsecured Creditors’ Objection to Claim No. 108 Filed

by Mark Sellers III (the “Objection”) filed by the Official Committee of Unsecured Creditors

seeking entry of an order disallowing and expunging Claim No. 108 filed by Mark Sellers (the

“Claim”); and it appearing that this Court has jurisdiction over the Objection pursuant to 28 U.S.C.

§§ 157 and 1334; due and proper notice of the objecting having been given; and the Court having

reviewed the Objection and finding that good and sufficient cause exists for the relief provided

herein;

             IT IS HEREBY ORDERED THAT:




4 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).



                                                  11
5042657.v2
              Case:20-01947-jwb       Doc #:426 Filed: 12/22/2020           Page 12 of 12




         1.      The Objection is sustained.

         2.      The Claim is disallowed and expunged in its entirety pursuant to section 502(b) of

the Bankruptcy Code.

         3.      This Court shall retain jurisdiction over all matters related to the interpretation,

implementation, and enforcement of the Stipulation and this Order.

                                          END OF ORDER




Order prepared and submitted by:

JAFFE RAITT HEUER & WEISS, P.C.
Paul R. Hage (P70460)
27777 Franklin, Suite 2500
Southfield, MI 48034
(248) 840-9079)
phage@jaffelaw.com




                                                   12
5042657.v2
